                     UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF FLORIDA
                                M IA M I
            Case No. I6-ZOS9S-CR-GAYLESIGW M I/OTAZO-REYES

UNITED STATES OF AMERICA




JACK KACHKAR,

            Defendant .




      THIS CAUSE came before the Court originally on Defendant Jack

Kachkar's    (BDefendant'' or   uKachkar'') Motion   to   Dismiss   the
Indictment Pursuant to the Fifth and Sixth Amendments. ED.E . 4041
The matter is now before the Court on the Magistrate Judge's Report

and Recommendation . ED .E. 429) The Court also considers Kachkar's

Objections       the Magistrate Judge 's Report and Recommendation .

ED .E . 437j .
      THIS MATTER was initiated when Kachkar filed a Motion to

Dismiss the Indictment Pursuant to the Fifth and Sixth Amendments .

ED.E. 4044. Specifically, Kachkar seeks dismissal of the Indictment
on the grounds that , in the course of mediation in parallel civil

suits, an FDIC-R official allegedly prom ised him that no crim inal

charges would be brought against him if he met certain conditions .

In   support of the Motion      to Dismiss, Kachkar   relies on     the

affidavit of A ttorney Lage ,       counsel    the civ il suits , and
exhibits proffered at a prior evidentiary hearing où another motion

to dismiss before the Magistrate Judge .

     The matter was        assigned   to   the Honorab le United          States

Magistrate      Judge   Alicia    M . Otazo-Reyes.      ED .E . 393q.      Upon
consideration of the factual record , including the affidavit of

Lage , and without conducting an evidentiary hearing, Magistrate

Judge Otazo -Reyes issued a report recommending that Kachkar 's

Motion to Dismiss be denied . ED .E. 4291. Thereafter, Kachkar filed

timely     objections     to   the    Magistrate   Judge's    report        and
recommendation. ED .E . 437).

     Defendant Kachkar objects to the Magistrate Judge's failure to
hold an evidentiary hearing and finding that he did not allege

prejudice. (D.E. 4372. Having considered Kachkar's aforementioned
objections, the Court finds Kachkar's objections without merit.
Upon review        the Lage affidavit        is clear that there was no

agreement between the parties with respect to non -financial terms,

which would include an agreement not to pursue criminal prosecution

of the Defendant. The Court agrees that there is no prejudice to
Kachkar unless he testifies . Should Kachkar testify , the Court will

consider     revisiting    this   issue    prior   to   Kachkar 's    cross-

examination .

     THE COURT has conducted a de novo rev iew of the file and is

otherwise fully advised in the prem ises . Accordingly ,             is

     ORDERED AND ADJUDGED that United States Magistrate Judge
Otazo-Reyes ïs Report is hereby RA TIFIED , AFFIRMED and APPROVED in

its entirety (D .E .429q. It is further

     ORDERED AND ADJUDGED that Defendant Kachkar's Objections ED.E.
437) are OVERRULED . It is further

     ORDERED AND ADJUDGED that Defendant Jack Kaèhkar's Motion to

Dismiss the Indictment Pursuant to the Fifth and Sixth Amendments .

ED .E. 404) is DENIED .

     DONE AND ORDERED in Chambers at Miami, Florida, this     Yrd

of January 2019 .

                                                      @
                               DONA D L . G RAHAM
                               SENIOR UNITED STATES DISTRICT JUDGE

cc : All Counsel of Record




                                 3
